Citation Nr: 1815851	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to January 1985 and from January 1988 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination of a Department of Veterans Affairs (VA) medical center.

In March 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.   A transcript of that hearing is associated with the electronic record.

The Board's review includes the paper and electronic records.

The Board observes that in 2016 other issues were certified to the Board and that the Veteran is awaiting the scheduling of a hearing in Washington, DC, before a Veterans Law Judge on those issues. 


FINDINGS OF FACT

1.  Service connection is in effect for bilateral knee disabilities.

2.  The competent medical evidence shows that the Veteran regularly uses braces for both knees.

3.  The Veteran presented credible testimony on the damage caused by the knee braces to his clothing.
4.  The evidence is in equipoise as to whether the knee braces cause irreparable damage is done to the Veteran 's outer garments.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to an annual clothing allowance are not met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


ORDER

Entitlement to an annual clothing allowance is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


